United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-3310
                                      ___________

Alphonse H. Boge, Jr.,                   *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Kenneth S. Apfel, Commissioner of        *
                1
Social Security,                         * (UNPUBLISHED)
                                         *
             Defendant - Appellee.       *
                                    ___________

                            Submitted: April 14, 1998
                                Filed: April 27, 1998
                                     ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       After the Commissioner granted Alphonse H. Boge, Jr.&s applications for
disability insurance benefits (DIB) and supplemental security income, Boge appealed
to the district court.2 He challenged his disability onset date, the constitutionality of the


       1
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
       2
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
twelve-month limit on retroactive DIB payments, and the administrative law judge&s
refusal to allow Boge to call certain witnesses at his disability hearing. The district
court agreed that Boge was disabled at an earlier date than that found by the
Commissioner, but rejected Boge&s other arguments as meritless; Boge appeals. After
careful review of the record and the parties& submissions, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-